DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because (1) the lines, numbers and letters are not uniformly thick and well defined, (2) solid black shading should be avoided; (3) Fig. 4 shows lead lines 22 and 24 pointing to the same element. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Brief description of Fig. 7 is incorrect. Line I-I is shown in Fig. 6, not in Fig. 5.  
 Paragraph [0073] of the Printed Publication recites “…and the second electrode 122 in a state (which is indicated by a dotted line)…” the dotted line is not clear from the drawing.
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 is missing the end period of the sentence.
Claim 11 is objected to because of the following informalities:  claim 11 is missing the end period of the sentence.
Claim 14 is objected to because of the following informalities:  claim 14 is missing the end period of the sentence.  Appropriate correction is required.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The references of the Prior Art fail to disclose, either alone or in obvious combination,  the structural arrangement of the haptic feedback fiber body comprising a core fiber, first and second electrodes, a vibrating fiber, a piezoelectric polymer, having a first electrode, the vibrating fiber provided to be brought into intermittent contact with the outer surface of the core fiber and generating a fretting vibration when the piezoelectric polymer is pressed against either the first electrode or the second electrode. Regarding claim 11, the Prior Art fails to disclose the structural arrangement of the haptic feedback fabric as recited, including vibrating fibers, a spacer fiber, a piezoelectric polymer and generating a fretting vibration when the piezoelectric polymer is pressed against the electrodes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose piezoelectric materials wound in a fabric-like fashion.
This application is in condition for allowance except for the following formal matters: 
Objection to the Drawings
Objection to the Specification
Objection to the Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached M-Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. SAN MARTIN/Primary Examiner, Art Unit 2837